DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “clean room” (claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 10, the claim recites, “An apparatus for producing containers filled with a liquid with a transforming device, which transforms plastic parisons into plastic containers, with a filling device which is arranged downstream of the transforming device in a transport direction of the plastic containers and which fills the plastic containers with the liquid” (emphasis added).
This language is not deemed to be supported because, as written, it appears to recite that the containers are “filled with a liquid with a transforming device”, but then goes on to note that a separate filling device “arranged downstream” of the transforming device “fills the plastic containers with the liquid”.  As written, “the liquid” is the same liquid that was used by the transforming device.  However, given that these are two separate devices located apart from one another they are not disclosed in the instant specification as being the same liquid.  
Furthermore, while it is somewhat unclear, the transforming device could be read as what “filled” the container, but then this action is apparently carried out by the separate filling device.  There appears to be something similar described in the Specification on p. 11 lines 13-18, but it does not detail the transforming and filling actions as being enacted by separate transforming and filling components as claimed.
The Office will interpret as best understood given the instant disclosure.

Regarding claims 11-14, the claims depend from a rejected parent claim and stand rejected for the same reasons as that respective base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "a flowable medium and in particular with a liquid" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the Office interpreting the language following “in particular” to be a preferred example but not a requirement of the claim.

Regarding claim 2, the phrase "an upper half of the container and in particular in an upper third of the container" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the Office interpreting the language following “in particular” to be a preferred example but not a requirement of the claim.

Regarding claims 2-8, each of the claims are dependent on a rejected base claim and stand rejected for the same reasons as they have the same subject matter.

Regarding claim 9, the claim recites “The method for producing liquid containers…”.  However this is an independent claim and should read “A method…” as it would not have antecedent basis otherwise.

Regarding claim 9, the phrase "producing liquid containers and in particular beverage containers " renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the Office interpreting the language following “in particular” to be a preferred example but not a requirement of the claim.

Regarding claim 9, the phrase “a preferably heated liquid, in particular with the liquid used for the transforming” renders the claim indefinite because it is unclear whether the limitation(s) following the phrases “preferably” and “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the Office interpreting the language following “preferably” and “in particular” to be a preferred example but not a requirement of the claim.

Regarding claim 9, the phrase “the interior of the container, in particular the head space of the container” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the Office interpreting the language following “in particular” to be a preferred example but not a requirement of the claim.

Regarding claim 10, the claim recites, “An apparatus for producing containers filled with a liquid with a transforming device, which transforms plastic parisons into plastic containers, with a filling device which is arranged downstream of the transforming device in a transport direction of the plastic containers and which fills the plastic containers with the liquid”.  However, the claim, as written, is ambiguous as to whether the transforming device is doing the filling or the filling device is doing the filling.  As such the scope of the claim cannot be fully ascertained and is therefore deemed indefinite.

Regarding claim 10, the phrase “wherein the filling device is preferably suitable and intended for filling the containers with a heated liquid” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the Office interpreting the language following “preferably” to be a preferred example but not a requirement of the claim.

Regarding claims 11-14, each of the claims are dependent on a rejected base claim and stand rejected for the same reasons as they have the same subject matter.

Regarding claim 12, the phrase “penetration device is preferably arranged downstream of a cooling device” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the Office 

Regarding claim 15, the claim recites “The apparatus for processing plastic containers…”.  However this is an independent claim and should read “An apparatus…” as it would not have antecedent basis otherwise.

Regarding claim 15, the phrase “in particular for carrying out a pressure equalisation in such containers, with a penetration device which is suitable and intended for introducing an opening into a wall of the container or into a circumferential wall of the container closure…” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase “in particular” are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the Office interpreting the language following “in particular” to be a preferred example but not a requirement of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taber et al. (US Patent 2015/0121807 A1) hereinafter referred to as Taber in view of Py (US Patent 5,641,004).
Regarding claim 1, Taber discloses a method for producing liquid containers and in particular beverage containers, comprising the steps of: 
producing a plastic container (20) by a blow moulding process (paragraph 76; claim 8); 
filling (51; paragraphs 2 and 47) the plastic container with a flowable medium (26; paragraph 47), and in particular with a liquid; 
at least partially closing (52; paragraphs 2 and 47 – via 30) the container, which is filled with the liquid, with a container closure (30); 
wherein, after the at least partial closing of the container, a gaseous medium (14, 15; paragraphs 26-27, 42) is fed to the interior of the container (56, 58, 60; paragraphs 29, 49-51) via at least one opening (created via 12, para 53) introduced into a wall of the container closure.

Taber discloses a gaseous medium fed into the interior of the sealed container via a needle into a wall of the container closure, but does not disclose at least one opening introduced into at least one portion of a wall of the plastic container or a circumferential wall of the container closure.

However, Py teaches a method of at a least partially closed (3) container (1) wherein at least one opening (fig. 2 – opening produced by 8E) introduced into at least one portion of a wall of the plastic container (fig. 2 – opening produced by 8E) or a circumferential wall of the container closure.


Regarding claim 2, Taber as modified by Py above discloses wherein after the production of the container (Taber - 20; Py - 1) the opening (Taber – created via 12, para 53; Py - fig. 2 – opening produced by 8E) is introduced into the portion of the wall of the container (Py – fig. 2, #8E) and/or the wall of the container is pierced in an upper half of the container and in particular in an upper third of the container (Py – fig. 2, #8E).
Given the teachings of Py, it would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the position of the needle of Taber to be commensurate with that of Py.  Doing so would provide an alternative position for a puncturing to take place.  It might be desirable to locate any puncture away from the top of the closure so as not to weaken the cap, or the wall of the bottle might be made of a material that is easier to pierce thus reducing the wear on the needle.

Regarding claim 3, Taber discloses wherein the plastic container is filled with a heated liquid (paragraph 24 – “some containers are originally filled with hot or warm contents”).

Regarding claim 4, Taber discloses wherein the liquid-filled plastic container is cooled (paragraph 24 – “the contents of the container cool following sealing by the closure”).

Regarding claim 5, Taber as modified by Py above discloses wherein the opening (Taber – created via 12, para 53; Py - fig. 2 – opening produced by 8E) via which the gaseous medium (Taber - 14, 15; paragraphs 26-27, 42) is fed to the container (Taber - 20; Py - 1) is closed (Taber – paragraph 53; Py – 9A) after the feeding of the gaseous medium.
Given the teachings of Py, it would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the position of the needle of Taber to be commensurate with that of Py.  Doing so would provide an alternative position for a puncturing to take place.  It might be desirable to locate any puncture away from the top of the closure so as not to weaken the cap, or the wall of the bottle might be made of a material that is easier to pierce thus reducing the wear on the needle.

Regarding claim 6, Taber as modified by Py above discloses wherein the closing is carried out by a method selected from a group of methods consisting of melting of a portion of the container wall (Py – via 9A; col. 7 lines 9-14), melting of a portion of the circumferential wall of the container closure and/or a relative rotation of the container closure relative to the container.

Regarding claim 8, Taber discloses wherein the gaseous medium is fed to the container in such a way that after the feeding of the gaseous medium a pressure which is above the ambient pressure prevails inside the container (paragraphs 3-6, 23 – “The injected fluid increases the pressure within the cavity of the container, thereby acting to support the container walls against the inwardly directed forces that the container may experience (e.g., grasp force of the end user, air pressure, forces due to stacking in storage and transportation of the filled container).”  The cited additional forces would constitute a force that is greater than the ambient pressure alone and given that it supports the walls against this is deemed read on the claimed limitation).

Regarding claim 15, Taber discloses the apparatus (fig. 1) for processing plastic containers (20) closed with container closures (30) and in particular for carrying out a pressure equalisation in such containers, with a penetration device (12, 42) which is suitable and intended for introducing an opening (created via 12, para 53) into a wall of the container closure, and with a gas feed device (10) which is suitable and intended for feeding the gaseous medium (14, 15; paragraphs 26-27, 42) through this opening to the containers, wherein the apparatus has at least one sealing device (Taber – paragraph 53, “laser welding tool”) which is suitable for closing the opening through which the gaseous medium has been fed to the container.
Taber fails to disclose the opening is located in a wall of the container or into a circumferential wall of the container closure.
However, Py teaches an opening (fig. 2 – opening produced by 8E) into a wall of the container (fig. 2 – opening produced by 8E) or into a circumferential wall of the 9A) which is suitable for closing the opening through which the gaseous medium has been fed to the container.
Given the teachings of Py, it would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the position of the needle of Taber to be commensurate with that of Py.  Doing so would provide an alternative position for a puncturing to take place.  It might be desirable to locate any puncture away from the top of the closure so as not to weaken the cap, or the wall of the bottle might be made of a material that is easier to pierce thus reducing the wear on the needle.

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taber (US Patent 2015/0121807 A1) in view of Py (US Patent 5,641,004) in view of Py (US Patent 6,604,561 B2) hereinafter referred to as Py ‘561.
Regarding claim 7, Taber as modified by Py above discloses a closing of the container (Taber – paragraph 53; Py – 9A), but fails to disclose a closing of the container is checked by an inspection device.
However, Py ‘561 teaches a closing of the container is checked by an inspection device (col. 8 lines 46 - 53).
Given the teachings of Py ‘561, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the inspection of the inspection device Py ‘561 with the combination of Taber as modified by Py.  Doing so would ensure the container was properly sealed.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maki et al. (PG Pub 2013/0106027 A1) hereinafter referred to as Maki in view of Taber (US Patent 2015/0121807 A1).
Regarding claim 9, Maki discloses the method (figs. 1-7) for producing liquid (L) containers (C) and in particular beverage containers, comprising the steps of: 
at least partially transforming a plastic container by action of a liquid medium (figs. 5-6; paragraphs 111-112); 
filling the plastic container with a preferably heated liquid (figs. 5-6; paragraphs 94, 100, 101, 108 – “hot-fill”), in particular with the liquid used for the transforming. 

Maki fails to disclose at least partially closing the container, which is filled with the liquid, with a container closure; wherein, after the at last partial closing of the container, a temperature regulation of the container and/or of the liquid located in the container takes place and a gaseous medium is fed to the interior of the container, in particular the head space of the container.
However, Taber teaches at least partially closing the container (20), which is filled with the liquid (26; paragraph 47), with a container closure (30); wherein, after the at last partial closing of the container, a temperature regulation of the container and/or of the liquid located in the container takes place (paragraph 24 – “the contents of the container cool following sealing by the closure”) and a gaseous medium (14, 15; paragraphs 26-27, 42) is fed to the interior of the container (56, 58, 60; paragraphs 29, 49-51; fig. 1), in particular the head space of the container.
.

Claims 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taber (US Patent 2015/0121807 A1) in view of Py (US Patent 5,641,004) in view of Sato et al. (PG Pub 2015/0076105 A1) hereinafter referred to as Sato in view of Clusserath et al. (US Patent 6,474,368) hereinafter referred to as Clusserath.
Regarding claim 10, Taber discloses an apparatus (figs. 1-2) for producing containers (20) filled with a liquid (26; paragraph 76) with a transforming step (paragraph 76 – “blow-molded”), which transforms plastic parisons into plastic containers, with a filling step (51) which is arranged downstream of the transforming step (paragraph 47 – filled after the container is made) in a transport direction of the plastic containers and which fills the plastic containers with the liquid (paragraphs 47 and 76), wherein the filling step is preferably suitable and intended for filling the containers with a heated liquid (paragraph 24), and with a closing step (52; paragraphs 23, 40) which closes the liquid-filled plastic containers at least partially with container closures (30), characterised in that the apparatus has a gas feed device (10) which feeds a gaseous medium (14, 15; paragraphs 26-27, 42) to the containers during or after the closing process (fig. 2), wherein the gas feed device is suitable and created via 12, para 53) which is formed in a wall of the container closure.

Taber discloses a gaseous medium fed into the interior of the sealed container via a needle into a wall of the container closure, but does not disclose the opening is formed in a container wall or a circumferential wall of the container closure.
However, Py teaches a least partially closed (3) container (1) wherein at least one opening (fig. 2 – opening produced by 8E) is formed in a container wall (fig. 2 – opening produced by 8E) or a circumferential wall of the container closure.
Given the teachings of Py, it would have been obvious to one of ordinary skill in the art at the time the invention was made to relocate the position of the needle of Taber to be commensurate with that of Py.  Doing so would provide an alternative position for a puncturing to take place.  It might be desirable to locate any puncture away from the top of the closure so as not to weaken the cap, or the wall of the bottle might be made of a material that is easier to pierce thus reducing the wear on the needle.

Taber discloses a transforming step, but fails to disclose a transforming device.
However, Sato teaches an apparatus for producing containers (141) filled with a liquid with a transforming device (104, 109, 121, 123; paragraphs 115, 123, 135; figs. 6 and 10), which transforms plastic parisons (131) into plastic containers.
Given the teachings of Taber, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the transforming device of Sato with the invention of Taber.  Taber is concerned about molding the containers and Sato 

Taber as modified by Sato discloses a filling step (Taber - 51) which is arranged downstream (Taber – fig. 2) of the transforming device (Taber - paragraph 76; Sato – figs. 6 and 10) and a closing step (Taber - 52) which closes the liquid-filled plastic containers at least partially with container closures (Taber - 30), but fails to discloses a filling device and a closing device.
However, Clusserath teaches an apparatus for producing containers filled with a liquid comprising a filling device (105; figs. 1-3; col. 4 lines 53-65, col. 5 lines 18-35) which fills the plastic containers with the liquid, wherein the filling device is preferably suitable and intended for filling the containers with a heated liquid (col. 19 line 54 – col. 20 line 9), and with a closing device (106; 163; 223) which closes the liquid-filled plastic containers at least partially with container closures.
Given the teachings of Clusserath, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the filling and closing devices of Clusserath with the modified invention of Taber.  Taber was concerned about the operations of filling and closing the containers.  Having a mechanical device that is designed and programmed to carry out this function would help improve performance by automating those steps so as to reduce any need for manual labor.

Regarding claim 13, Taber as modified by Py above discloses wherein the apparatus has at least one sealing device (Taber – paragraph 53, “laser welding tool”; Py – 9A) which is suitable for closing the opening through which the gaseous medium has been fed to the container.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taber (US Patent 2015/0121807 A1) in view of Py (US Patent 5,641,004) in view of Sato (PG Pub 2015/0076105 A1) in view of Clusserath (US Patent 6,474,368) in view of Lunn (US Patent 9,643,746 B1).
Regarding claim 11, Taber discloses wherein the apparatus has a cooling step (paragraph 24) which is arranged downstream of the filling device in the transport direction and which cools the containers filled with the liquid (paragraph 24), but fails to disclose a cooling device.
However, Lunn teaches wherein the apparatus (fig. 3) has a cooling device (50) which is arranged downstream of the filling device in the transport direction and which cools the containers filled with the liquid (col. 5 line 65 – col. 6 line 1).
Given the teachings of Lunn, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the cooling device of Lunn with the invention of Taber.  Doing so would provide a means to ensure the container was reduced in temperature to a more common temperature after a hot fill win a timely manner.

Regarding claim 12, Taber as modified by Py above discloses wherein the apparatus has a penetration device (Taber - 12, 42; Py – 8E) which is suitable and intended for piercing at least one portion of the wall of the container (Py – fig. 2) or at least one portion of the circumferential wall of the container closure, wherein this penetration device is preferably arranged downstream of a cooling step (Taber – paragraph 24) which cools the containers filled with the liquid.
The limitation of “this penetration device is preferably arranged downstream of a cooling device which cools the containers filled with the liquid” is not deemed to be positively recited (see 35 USC 112b rejection above).  However, wherein the applicant may argue that such is positively recited, the Office alternatively points to Lunn to teach a cooling device.
Lunn teaches a cooling device (50; col. 5 line 65 – col. 6 line 1).
Given the teachings of Lunn, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the cooling device of Lunn with the invention of Taber.  Doing so would provide a means to ensure the container was reduced in temperature to a more common temperature after a hot fill win a timely manner.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taber (US Patent 2015/0121807 A1) in view of Py (US Patent 5,641,004) in view of Sato (PG Pub 2015/0076105 A1) in view of Clusserath (US Patent 6,474,368) in view of Maki (PG Pub 2013/0106027 A1).
Regarding claim 14, Taber fails to disclose wherein the apparatus has a clean room, inside which the containers are at least at times transported.
However, Maki teaches wherein the apparatus has a clean room (paragraph 116 – “one primary method for filling these types of beverages is in an aseptic filling environment. The filling operation is performed in a clean room”), inside which the containers are at least at times transported.
Given the teachings of Maki, it would have been obvious to one of ordinary skill in the art at the time of effective filing to incorporate the clean room of Maki with the apparatus of modified Taber.  Doing so would provide additional security that the containers and their contents would be properly sterilized and safe from contamination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited.  The prior art cited not used in the rejection relates generally to the field of bottle filling and capping and various means and methods used to ensure pressure equalization within the bottle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/Primary Examiner, Art Unit 3731